PER CURIAM.
Bruce Anglin appeals an order denying his motion for downward modification in his alimony obligation. As did the trial court and the general master, we assume but do not decide that the alimony amount set forth in the parties’ property settlement agreement was subject to modification. However, on the merits we find no abuse of discretion in the denial of the motion to modify. The former wife’s need for the alimony is undisputed. The amount is one which the trier of fact could reasonably *383find the husband has the ability to pay. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
The order under review is therefore
Affirmed.